 FAIRMONT HOTEL .Fairmont Hotel Company d/b/a The Fairmont HotelandBakeryWagon Drivers and Salesmen,Local 484,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America.Case 20-CA-1744313 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN, BABSON, AND STEPHENS'On 21 June 1983 Administrative Law JudgeMichael D. Stevenson issued the attached decision.The General Counsel filed exceptions and a brief insupport of the exceptions. The Respondent, Fair-mont Hotel Company d/b/a The Fairmont Hotel(Fairmont), filed cross-exceptions and a brief insupport of its cross-exceptions and in opposition tothe General Counsel's exceptions.The Board has considered the decision and therecord in, light of the exceptions, the cross-excep-tions,and briefs and has decided to affirm thejudge's rulings, findings, and conclusions' as modi-fied, and to adopt the recommended Order.I.Fairmontoperatesa luxury hotel in SanFrancisco. The Charging Party'Union had an area-standards dispute with Bakers of Paris, a bakerywhich is located in south San Francisco and that iswholly unrelated to Fairmont except to the extentthat it supplies some of the baked products servedat the hotel. The employees of the hotel are repre-sented by a variety ofunions;the employees of thebakery are represented by no union. The Union didnot claim to represent or seek to organize any ofthe employees of the hotel or of the bakery. Theemployees of the bakery perform no work at thehotel and make all deliveries through the deliveryentrance at the side of the hotel.On 28 September 1982 two officers of the Unionand an officer of another Teamsters local begandistributing handbills to guests of the hotel. Thehandbills explained the Union's area-standards dis-iIn the third paragraph of sec III,B,1 of his decision,the ,fudge re-ferred to the union agents involved in this case as "organizers." Therecord shows that in carrying out the activity involved in this case, theunion agents were not pursuing an organizationalobjectiveand were notacting as "organizers "Fn. 12 of thejudge's decision inadvertently misquoted the Board asstating in its decision inGiant Food Markets,241 NLRB 727, 728 (1979),remanded 633 F.2d 18(6th Cir 1980), that the Board's role in cases in-volving picketing activity on private property is "to accommodate theSection 7 rights of the pickets with the private property rights of thepickets with the private property rights of the Employer." The Board'sdecision actually stated that its role in such cases is "to accommodate theSection 7 rights of the pickets with the private property rights of theEmployer "The foregoing inadvertent errors do not affect our decision282 NLRB No. 27139puce with Bakers of Paris and requested) membersof the public not to patronize the hotel until thehotel stopped doingbusinesswith employers whofailed to meet area standards. The Union's execu-tive officer acknowledged that the main purpose ofthe handbilling was to advise the public about thelabor dispute that the Union was having with,Bakersof Paris. The union officers carried out thehandbilling activity at the steps of the elaboratemain entrance at the front of the hotel.'- The pri-vately owned steps are connected to a privatelyowned, semicircular driveway, which in turn isconnected to the public sidewalk and street. Thesteps are located about 20 feet from the sidewalk.The majority of the hotel's guestsinitially arrive atthe hotel and leave the hotel by automobile, usingthe driveway. A large canopy over the driveway,extending from the steps toward the sidewalk, pro-tects theguestsentering or leaving the hotel fromthe elements. The hotel stations a doorman nearthe steps, and the luggage of arriving guests is un-loaded in this area.After the handbilling had been in progress for 10to 15 minutes, Fairmont's assistantchief of securityordered the union officers to move the handbillingactivity off the hotel's property or face arrest. Fair-mont ordered the union officers to move the hand-billing activity away from the hotel's steps becauseitbelieved that permitting such activity in the areawould exacerbate problems of congestion and theftof luggage in the area, litter the hotel's formallobby, disturb the hotel'sguests,and disrupt thehotel's decorum.The union officers complied with the assistant se-curity chief's order and moved to the public side-walk in front of the hotel, where they continuedhandbilling. In the Union's view, the handbilling atthat locationwas less successful, principally be-causemost of the vehicles entering the hotel'sdriveway did not stop at the sidewalk. After about30 to 45 minutes the union officers left the area.The judge found that permitting nonemployeesto distribute handbills on the hotel's outside proper-tywould create potential security problems orother hazardous conditions. He also found that theUnion's handbilling activitywas entitled to lessprotection under Section 7 of the Act than organi-zational or recognitional activity. He therefore con-cluded that the Union did not have a right to carryon its handbilling activity on the premises of thehotel.Additionally, although he found that theUnion had no alternative means by which it couldeffectively communicate its message' to the public,2 Photographs of the hotel'smain entrance,itExhs 3 and 4, are re-produced in the judge's decision(omitted from publication) 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe nevertheless adhered to his conclusion that, onbalance of all the factors, the Union did not have aright to carry on handbilling on the hotel's proper-ty.Accordingly, he concluded that Fairmont's ex-clusion of the Union's officers from the hotel'sfront entrance area did not violate Section8(a)(1)of the Act.II.We agree with the judge's conclusion, but onlyfor the following reasons. The issue of whether aunion has a right under Section 7 to carry on hand-billing or related activity on the private propertyof another has been addressed in a series of rulingsby the Supreme Court regarding conflicts betweenSection 7 rights and property rights. In the seminalcase ofNLRB v. Babcock & WilcoxCo.,3 the Courtaddressed an employer's refusal to permit distribu-tion of union literature by nonemployee-union or-ganizers in the private parking lot of the employ-er's industrial plant. Finding the employer's refusalto be lawful, the Court held:[A]n employer may validly post his propertyagainst nonemployee distribution of union lit-erature if reasonable efforts by the unionthrough other available channels of communi-cationwill enable it to reach the employeeswith its message and if the employer's noticeor order does not discriminate against theunion by allowing other distribution.4The Court elaborated:Accommodation between [workers' organiza-tional rights and employers' property rights]must be obtained with as little destruction ofone as is consistent with the maintenance ofthe other . . . . [W]hen the inaccessibility ofemployees makes ineffective the reasonable at-tempts by nonemployees to communicate withthem through the usual channels, the right toexclude from property has been required toyield to the extent needed to permit communi-cation of information on the right to organize.[I]f the location of a plant and the living quar-tersof the employees place the employeesbeyond the reach of reasonable union effortsto communicate with them, the employer mustallow the union to approach his employees onhis property.5The Court concluded that the employees inBab-cockwere not inaccessible to the union. Forty per-3 351 U S. 105 (1956).4 Id. at 112.5 Id at112, 113.cent of the employer's500 employees lived in atown of 21,000 inhabitants,1mile from the plant,and the rest'livedwithin a 30-mile radius. TheCourt noted that the union had talked to employ-ees on the town streets and at their homes, hadmailed literature to them,and had talked with themover the telephone.Accordingly,the Court con-cluded that it was unnecessary for the employer'sproperty right to yield.Subsequently,inHudgensv.NLRB,6the Courtrefined the analytical approach articulated inBab-cock.7InHudgens,the Court was presented withstriking warehouse employees who picketed one oftheir employer's retail stores in an enclosed shop-ping mall.After first determining that the rights ofthe pickets were dependent exclusively upon theAct, and not the first amendment,the Court stated:Under the Act, the task of the Board . . . is toresolve conflicts between § 7 rights and pri-vate property rights,"and to seek a proper ac-commodation between the two."Central Hard-wareCo. 'xNLRB,407 U.S. at 543.What is "aproper accommodation"in any situation maylargely depend upon the content and the con-text of the § 7 rights being asserted.The locus of that accommodation . . . mayfall at differing points along the spectrum de-pending on the nature and strength of the re-spective § 7 rights and private property rightsasserted in any given context. In each genericsituation, the primary responsibility for makingthis accommodation must rest with the Boardin the first instance. 8The Court further noted that the context of theSection 7 activity inHudgenswas different fromthat inBabcockin several respects that might ormight not be relevant in striking the proper bal-ance. These differences were that inHudgenstheSection 7 activity involved economic,strike activityrather than organizational activity, the Section 7activitywas carried on by employees, not outsid-ers, and the property interests impinged on werenot those of the employer against which the Sec-tion 7 activity was directed, but of another, theshopping center owner. The Court remanded thecase to the Board so that it could be considered6 424 U.S. 507 (1976)7Prior,toHudgens,the CourtinCentral HardwareCo. v NLRB,407U S. 539 (1972),reiterated that the Babcock analysis applied in the con-text of organizational activity in the parking lot of a single retail store.8 424 U.S at 521, 522. FAIRMONT HOTELunder the "statutory criteria of the-National LaborRelations Act alone."9Finally, the Court had occasion to reviewBab-cockand its progeny inSears, Roebuck & Co. v. SanDiego County Council of Carpenters,) °a case con-cerning Federal preemption of a state court injunc-tion action. The Court observed that in the contextof trespassory, organizational solicitation by non-employees, an employer's right underBabcocktobar union organizers from its property remains thegeneral rule; to gain access, a union bears the"heavy" burden of showing that "no other reasona-ble means of communicating its organizational mes-sage to the employees exists or that the employer'saccess rules discriminate against union solicita-tion."11 CitingHudgens,the Court further noted:Babcockextends to § 7 rights other than orga-nizational activity, though the "locus" of the"accommodation of § 7 rights and the privateproperty rights., .. may fall at different pointsAlong the spectrum depending on the natureand strength of the respective § 7 rights andprivate property rights asserted in any givencontext." 12The Court's decisions inBabcock, Hudgens,andSearsprovide firm guidance for the resolution ofconflicting claims of property rights and Section 7rights.Application of this guidance at times hasproven to be problematic, however.Giant FoodMarkets,241NLRB 727 (1979), is illustrative ' ofthese problems. In that case, Giant Food andKresge operated retail stores in subdivided portionsof a ' privately owned building separated from thestreet by a private parking lot for the use of thecustomers of the two businesses. The property wasowned by a third party: A union engaged in area-standards picketing and handbilling directed atGiant.The pickets, who were not employees ofGiant, first engaged in picketing in front of thestore, and then, after Giant, Kresge, and the prop-erty owner had obtained a temporary restrainingorder,moved to a grassy area just outside theproperty.Giant Foodacknowledged the Court's admoni-tion inHudgensthat the "locus" of accommodationof Section 7 and property rights may fall at differ-ent points along the spectrum depending on theirrespective nature and strengths. The Board consid-9 Id. at 523 Significantly, in discussing these "statutory criteria," theCourt did not address the availability to the union of alternativemeans ofcommunication.1O 436 U.S. 180 (1978)1' Id. at 205 (fn. omitted).12 Id. at 204, quotingHudgens v. NLRB,supra. The Court concludedthat Sears' state court injunction action against trespassory picketing wasnot preempted by the National Labor Relations Act, and the Court re-manded the case for further proceedings141Bred the nature of the employer's property right,observing the extent to which ingress, egress, orthe general business of the shopping center mightbe interfered with by the pickets, particularly inso-far as the neutral, Kresge, might be affected. How-ever, in assessing the strength of the Section 7 rightinvolved, the analysis focused primarily on thefinding thatGiantwas the targeted employer(though not an employer with employees that theunion represented or sought to represent) and, assuch, the location of Giant's business was "wherethe union can reasonably expect its picketing andhandbilling to have the most impact." 13 In thisconnection the Board concluded that because theunion's intended audience was the not-easily-identi-fiable group consisting of Giant's customers, "othermeans of communication cannot be considered 'rea-sonable' in relation to their possible effective-ness."14 The Board noted that requiring the unionto picket and handbill off the' private property"would too greatly dilute the Union's message forit to be meaningful." 1 sOn the principal ground that the intended audi-ence inGiantwas less easily identifiable, the BoarddistinguishedBabcock & Wilcox,which involvedorganizing activity.Thus,while acknowledgingthat the relative strength of Section 7 rights is sig-nificant underHudgens, Giant'sdeferral, in the finalanalysis, to a test of available "reasonable" alterna-tives suggests that a union engaging in area-stand-ards activity would inevitably find it easier to es-tablish its right to access than a union engaged inorganizing activity. In our view, this is not a anodeof analysis contemplated by the Supreme Court.16In attempting to resolve some of the analyticalquestions raised byGiant Food,we note that themandate inBabcock"to accommodate" each rightwith "as little destruction of one as is consistentwith the maintenance of the other" implicitly rec-ognizes, that the claim of a party to one or theother of these rights will have varying degrees ofstrength depending on the facts of the particularcase. For example, the owner of, a large shoppingmall who allows the general public to utilize hispropertywithout substantial limitationmay wellhave a heavy burden to bear in seeking selectivelyto exclude pickets who are engaged in an economicstrike against their employer who is a tenant of themall. In such a case, the strength of the mallowner's claim that private property rights arebeing violated may be ' undercut by the fact that1sGiant Food Markets,supra, 241 NLRB at 728.14 Id.at 729.15 Id. at 729.16We do not pass here on the conclusion reached by theBoard inGiant Food 142DECISIONSOF NATIONAL LABOR RELATIONS BOARDheretofore virtually no one had been excluded. Onthe other hand, a single store surrounded by itsown parking lot provided exclusively for the con-venience of customers will have a significantlymore compelling property right claim. Factors thatmay affect the relative strength or weakness of aproperty right claimed by an employer or otherproperty owner include, but are not limited to, theuse to which the property in question is put; the re-strictions, if any, that are imposed on public accessto, , the property or to the facility located on theproperty; and the size and location of the privatefacility.Similarly, in this context, not every Section 7right that is asserted will be equally compelling.The Supreme Court recognized that the relativestrength,of the claims to property rights and Sec-tion 7 rights would vary in each case when it saidthat the accommodation of the two "may fall atdifferent points along the spectrum . ..' in anygiven context."14 Thus, for example, in reachingan accommodation, organizational rights and theright to engage in primary economic activity at thesitus of a dispute may be viewed as more compel-ling than handbilling and other informational activ-ity at locations other than the primary situs. Fac-tors that may affect the relative strength or weak-ness of a claim of Section 7 rights include, but arenot limited to, the nature of the right asserted, thepurpose for which it is being asserted, the employ-er that is the target of the activity, the situs of theactivity, the relationship of the situs to the target,the intended audience of the activity, and, possibly,the manner in which the right is being asserted.We believe that in cases such as the instant one,therefore, it is the Board's task first to weigh therelative strength of each party's claim. If the prop-erty owner's claim is a strong one, while the Sec-tion 7 right at issue is clearly a less compelling one,the property right will prevail. If the propertyclaim' is a tenuous one, and the Section 7 right isclearlymore compelling, then the Section 7 rightwill prevail. Only in those cases where the respec-tive claims are'relatively equal in strength will ef-fective alternative means of communication becomedeterminative.' s Indeed, if the Board were to focusprimarily on the availability of alternative means,there is a' substantial risk that relatively strongclaims of private property rights would be required17 Sears,supra,436 US at 204;Hudgens,supra,424 U.S at 522is The Court's analysis inBabcockis consistent with this approach. Inthat case the property right claimed and the Sec 7 right claimed wereeach paramount in its own sphere Because both rights claimed wereparamount,the Court looked to see if there were alternative means avail-able to the union which would allow accommodation of the propertyright.Because there were such alternative means, the private propertyright could be accommodated"consistent with the maintenance" of theunion's right to organize the employer's employees.to yield to relativelyweak claimsof Section 7rights. Similarly, it is fully conceivable that utiliza-tion of alternativemeans as theinevitable litmustestwould result in property rights yielding morefrequently to weaker Section 7 rights suchas area-standards activity than to paramount Section 7rights suchas organizingbecause of the latter'smore easily identifiable audience. Such a result isclearly not envisioned by the Court or required bythe Act, and has been called into question by atleast one court of appeals.19Applying the foregoing analysis to the facts here,we are of the view that the property rights assertedby Fairmont are more compelling than the Section7 rights asserted by the Union. In evaluating Fair-mont's property right claim, we note first that thepropertyin question is a largeluxury hotel and thatthe location at which the Union attempted to dis-tribute handbills was the privately owned area infront of the main hotel entrance, beyond which isthe hotel's formal lobby. Fairmontmaintains an at-mosphere of formality and decorum in these loca-tions and this area is generally open only to the pa-trons of the hotel. All employeesand suppliers arerequired to use other designated entrances. Fur-ther, although the hotel is large and, therefore, hasa substantialclientelewhich condition dilutes tosome degree the "privateness" of the,entrance area,this is more than offset by other factors. For exam-ple,while the hotel has previously been the objectof picketing, there is no evidence that Fairmontpreviously has permitted anyone to handbill orpicket on its private property. Moreover, Fairmonthas a valid interestin minimizingcongestion, litter,and the possibility of theft ofluggage in'the privatearea in front of the hotel'smain entrance.The pres-ence of outsiders distributing handbills in this areais inconsistentwith these interests and would tendto disturb the hotel'sguests enteringor leavingthrough this entrance and to disrupt the hotel's de-corum.Inasmuchas innkeepers are frequently heldto a higher standard of care for their guests thanmany other employers offering public facilities,Fairmont has a validinterest in limitingits tort li-ability.In sum,in excluding persons engaged inhandbilling from the privately,, owned area connect-ing the hotel's front entrance with the privatedriveway that serves that entrance, Fairmont wasasserting a substantialprivate propertyinterest inlimiting the use to which its property was put.The Section 7 right asserted by the Union here,on the other hand, is of more limited significance.As we apply the guidance ofHudgensto examinefirst the "nature" of the Section 7 interest, we note19 SeeGiantFood Markets Y. NLRB,633 F.2d 18, 24 (6th Cir. 1980) FAIRMONT HOTEL143that area-standards activity has clearly been founda protected exercise of Section 7 rights.20 Area-standards activity is itself a form of consumer pub-licitywhich frequently-and in this case-is direct-ed at a narrow and highly inaccessible segment ofthe consuming public. This factor is itself of somesignificanceinassessingtheUnion's Section 7claim.On the other hand, the Supreme Court hasobserved that, although area-standards activity mayincidentally have the effect of improving the wagesof the employees of the targeted employer, it has"no ... vital link to the employees located on the[targeted] employer's property," but is protected"essentially because a union has a legitimate inter-est in protecting the wage standards of its memberswho are employed by competitors of the [targeted]employer."21Turning to the "strength" of the Section 7 inter-est in this case, the observation that area-standardsactivity has "no . . . vital link to the employees lo-cated on the [targeted] employer's property" is par-ticularly applicable because the Union's activitywas significantly removed not only from employ-ees represented by the Union but also from the tar-geted employer's employees. The Union's activitywas not carried out at the property of Bakers ofParis-with which the Union had an area-standardsdispute-but ' at the property of Fairmont, ' an em-ployer which simply received supplies from Bakersof Paris.22Moreover, the hotel here is distin-guished from the respondent inHudgens,a shop-ping center owner 'who also was a third party tothe labor dispute, because Fairmont apparently hasno economic interest in the business success of theemployer with which the Union has its area-stand-ards dispute. In short, the Union's activity here wascarried out at the property of an employer withwhich the Union had no primary dispute, not evenan area-standards one, and the employees of whichstood to reap no benefit, not even an incidentalone, if the Union achieved its ultimate 'objective ofimproved wages for the employees of Bakers ofParis.Under these circumstances, the Section 7 rightbeing exercised by the Union in its handbilling ac-tivity at the hotel was not at the "core of the pur-pose for which the NLRA was enacted."23Be-20Sears,,Roebuck & Co.,supra, 436 U S. at 206 In.42; see alsoGrantFood Markets,supraat 728, affirmed on this point and remanded on othergrounds 633 F.2d 18, 23 (6th Cir. 1980).21Sears.Roebuck &Co, supra 436 US. at 206 fn.42; see alsoGiantFood Markets,supra at 72822 CompareGiant Food Markets,supra at 728. We notein passing thatthe record',does not indicate thatFairmont was the onlycustomer ofBakers ofParis, or even a principal one.as Sears,lsupra,436 U.S. at 206 fn. 42cause in our view the property rights asserted byFairmont far outweigh the Section 7 rights assertedby the Union, we conclude that Fairmont did notviolate the Act when it barred the Union's agentsfrom using the privately owned area adjacent tothe main entrance of the hotel as a location fromwhich to distribute handbills in support of theUnion's area-standards disputewithBakers ofParis.Furthermore, because the rights asserted byFairmont and the Union are not relatively equal,we deem it unnecessary to consider whether rea-sonable, alternativemeans by which the Unioncould have communicated its message were avail-able.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER STEPHENS, concurring.I am not ready to embrace an access rights testunder which we would be barred from' inquiringinto the availability of reasonably effective alterna-tive means of communication with the target audi-ence unless we found that the "property rights" atissue were of relatively equal strength with Section7 rights implicated in the activity on the affectedproperty. It is conceivable to me that we may en-counter cases in which we will not find the twocategories of rights' exactly in equipoise but inwhich we still might find it desirable to factor intothe "accommodation" analysis the existence velnon of reasonable means of communicating withthe target audience. Insofar as the majority opin-ion's list of factors "that may affect the relativestrength or weakness of a claim of Section 7rights"means that the "alternative means" inquiryisnot necessarily barred in particular classes ofcases, I agree with the. majority's analysis.'1 InNLRB Y _Babcock&.,Wlcox,351 U.S. 105(1956), the SupremeCourt laid great stress on the factor of alternative means. The Court reaf-firmedBabcock & WilcoxinHudgens v. NLRB,424 U.S. 507 (1976), andalthough Justice Stewart's opinion for the Court does not explicitly referto that factor,it is implicit in his citation ofUnited Steelworkers v NLRB(Carrier Corp.),376 U.S 492, 499 (1964), that the Court regarded avail-ability of alternative means as a factor in assessing the strength of Sec. 7rights in the balance against property rights. The Court citedCarrierforthe proposition that the context, of Sec 7 activity may affect the balancebetween the activity and affected property rights. InCarrier,striking em-ployees of Carrier picketed on a property that was adjacent to Carrier'spremises and that was owned by a railroad that was a neutral with regardto the labor dispute. On the page cited by Justice Stewart inHudgens, theCourt stated that it was an important right of primary picketers to beable to,publicize their dispute to'neutral suppliers and that the location ofsuch picketing on theproperty ofsomeone other,than the primary em-ployer was an important, but not a decisive,factor under the circum-stances there.Carrier Corp.,376 U.S. at 499. Adopting the reasoning ofthe court below, the Court then noted that one reason that the CarrierContinued 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn particular,I concur in the result in this casebecause,like the judge, I would find that even ifthe Union's inability to reach patrons of the Fair-mont is takeninto account, the property rights atissue herestill outweigh the Section 7 rights.I find it useful in this connection to -distinguishbetween the basic Section 7 right to protest thewages and benefits of the primary employer,Bakers ofParis(the bakery), and the subsidiaryright to carry out that protest by means of pressureon neutralswho sell the products of the bakery.2Although the judge concluded that the Union hadno reasonably effective alternative means of com-municatingwithguests of the Fairmont,he made nofindings concerning whether the Union hadreason-ably effective alternative means of reaching a sub-stantial segment ofthe public that patronizes facili-ties that carry the bakery's products and thereforehad aneffectivemeans of pressuringthe primaryemployer, who is allegedlyunderminingthe areastandards.The record does not show that the Fairmont wasthe only establishment carrying the bakery's prod-ucts or even that it was a principal customer of thebakery., Thus, for all the record shows, there maybe a great number of locations where the bakery'sproducts are sold and where the Union may hand-bill potential patrons without entering private prop-erty at all. Indeed, the record shows that the Unionhad handbilled at another neutral situs, the St.Francis Hotel,in connection with this dispute andthat atleast someof that handbilling was carriedout on the public sidewalk. In the absence of ashowing that the Union would not be able substan-tiallytocarryout its area-standards protestthrough handbilling on public property near thepremisesof other bakery customers, I would notfind that the Union's Section 7 rights outweigh theFairmont's property rights, which I agree with mycolleaguesare especially compelling here.3strikers could properly picket on the railroad's property was that "thefence surrounding the railroad's right of way was a continuation of thefence surrounding the Carrier plant," and"there was no other placewherethe union could have brought home to the railroad workers servicingCarrier its dispute' with Carrier." 376 U.S at 499-500 (emphasis added),quoting 311 F.2d 135, 154 (2d Cit. 1963)8The extent of the right to pressure neutrals is defined by the meansused(picketing as opposed to nonpicketing publicity), the scope of themessage(solicitation not to patronize a neutral establishment as opposedto solicitation not to purchase boycotted products sold by the neutral),and the relationship of the neutral to the primary employer. See generallyDeBartolo Corp. v.NLRB,463 U S, 147 (1983);NLRB v. Retail ClerksLocal 1001 (Safeco),447 U.S. 607 (1980) No one contends that, apartfrom the controversy over location, the Union was not within its rightsin handbillingthe Fairmont as a distributor of the bakery's productsaThere were less serious infringements on property rights inMontgom-eryWard &Co, 265 NLRB 60 (1982), andSeattle-FirstNational Bank,remand258 NLRB 1222 (1981) InMontgomery Ward,the area near thestore entrance at which the handbillers sought to stand did not presentthe same security considerations and need to minimize congestion as didthe area immediately outside the Farimont's formal entrance, whereguests' luggagewas frequently deposited. Indeed, the judge inMontgom-eryWardhad found that traffic hazards and congestion were likely tooccur only when the handbillers were relegated topublicproperty at thedriveway entrances to the parking lot (265 NLRB at 68), and, as Chair-man van de Water noted, the store had toleratedsolicitorsfor charitiesin the verysame areanear the storeentrancewhere the handbillerswished tostand(id at 61 fn 7, 69) InSeattle-FirstNational Bank,therewas similarlyno indication that a smallnumber ofleaflettersor picketersin the 46th floor foyer, outside the restaurant owned by the primary em-ployer, might present any special security or congestion problems. Therewas also anespecially compellingargumentin that case that the unionhad no effective alternative means to reachits sole intendedaudience-nonstriking employees and patrons of the restaurant it was striking. Fromthe vantage point of the public sidewalk outside the building there wasno way of differentiatingthe restaurantpatrons from the general public243 NLRB at 899; 651 F.2d at 1275-1276Vicky Chin, Esq.,forthe GeneralCounsel.Joseph E.Herman,Esq. (Seyfarth,Shaw,Fairweather &Geraldson),of LosAngeles,California,for the Re-spondent.Duane Beeson, Esq.,of San Francisco,California,for theCharging Party.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge.This case was tried before me in San Francisco, Califor-nia, on April 11, 1983,1 pursuant to a complaint issuedby the Regional Director for Region 20 on November29, and that is based on a charge filed by Bakery WagonDrivers and Salesmen Local 484, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America (Union or Charging Party) on Octo-ber 4. The complaint alleges that Fairmont Hotel Com-pany d/b/a, The Fairmont Hotel (Respondent) has en-gaged in certain violations of Section 8(a)(1) of the Na-tional Labor. Relations Act.IssueThe issue is whether Respondent violated Section8(a)(1) of the Act by refusing to permit representativesof the Union to remain on Respondent's outside privateproperty near the main entrance to its business, wherethe union representatives were distributing to Respond-ent's customers and guests handbills concerning an al-leged labor dispute between Respondent and one of itssuppliers.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-aminewitnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent. aiAll dates refer to1982 unlessotherwise indicated.2 On May 31, 1983, the California Hotel & Motel Association (Amicus)filed a motion asking, "For Leave to File Amicus Curiae Brief" A copyof the proposed brief was also filed with the motion Ten days later, theGeneral Counsel filed written objections to the brief of the amicus whichI overrule The General Counsel also filed a motion to strike portions ofthe amicuscuriae brief. I also deny this motion, and grant the motion ofthe amicuscuriae to file its brief If any portions of the brief contain im-proper representations, I will disregard those portions FAIRMONT HOTEL145On June 10, 1983, Respondent submitted a 3-1/2 pageletter commenting on portions of the General Counsel'sbrief.This was followed 3 days later by the GeneralCounsel's "Motion to Strike Respondent's Post-BriefLetter to the Administrative Law Judge." Citing Section102.42 of the Board's Rules and Regulations, the GeneralCounsel contends that Respondent's letter is tantamountto a reply brief, which is not permissible under Section102.42. I agree with the characterization of Respondent'sletter.Although there is authority giving administrativelaw judges discretion to admit a party's reply brief, e.g.,Allis-Chalmers Corp.,234 NLRB 350, 351 fn. 4 (1978), 1grant the motion of the General Counsel to strike thedocument from the record. It should be noted that at thetime I received Respondent's letter, I had already pre-pared a first draft of my opinion. No changes were madeas a result of Respondent's letter. Accordingly, the simi-larity between certain portions of Respondent's letter andcertain portions of my opinion are strictly coincidental.On the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent admits that it is a California corporationthat operates a hotel and restaurant located in San Fran-cisco,California. It further admits that during the pastyear, in the course and conduct of its business, that itsgross volume exceeded $500,000, and that annually itpurchases goods and materials valued in excess of $5000from sources outside the State of California. Accordinglyitadmits, and I find, that it is an employer engaged incommerce and in a business affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent admits,and I find,that BakeryWagonDrivers and Salesmen,Local 484,International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICEA. The Facts3Respondent operates a large and lavish hotel locatedin San Francisco, California. It employs approximately800 employees, and maintains collective-bargaining rela-tionships with nine separate unions. The Charging PartyUnion is not one of the nine unions. Indeed, the partiesstipulated that the Charging Party does not represent norclaim to represent any employees who work for Re-spondent.In order to operate its establishment, Respondent re-ceives products from over 100 different suppliers. One of8The motion of the General Counsel to file duplicates of A. Exh 1, 2,and 3 as part of the official duplicate file is granted The General Counselisdirected to physically attach the duplicates to the official duplicate ex-hibit file, as she has offered to do in her letter to me of April 21, 1982.these suppliersisBakersof Paris, an employer located inSouth San Francisco, California. This employeris a non-union business,which the Charging Party is not attempt-ing to organize.However, the Charging Party claimsthat Bakers of Paris operates under substandard workingconditions, and for this reason has picketed Bakers ofParis'place ofbusinesson one or more occasions. Bakersof Paris does no work on Respondent's premises, butmakesregular deliveries of its bakery products to Re-spondent's premises. These deliveries are not made atRespondent'smainentrance where representatives of theUnion attempted to handbill. Other' bakery products arebaked on Respondent'spremisesby Respondent's em-ployees who are fully unionized.Respondent is locatedin an affluentsection of the citycalledNob Hill and is bordered by California Street onthe south, Powell Street on the east, Mason Street on thewest, and Sacramento Street on the north. The partieshave agreed to certain exhibits that help in understandingthe specific location of the disputein this case.For example, Joint Exhibit 2 is a color photographlooking toward the hotel and reflecting the corner ofCalifornia and Mason Streets. This exhibit reflects a longview of the hotel'smainentrance and shows the cabstand near where the Union attempted to distribute hand-bills. [Jt.Exh. 2 is omitted from publication.]Another color Photograph reflects a view of the mainentrance from a much closer perspective. [Jt. Exh. 3 isomitted from publication.]This exhibit shows the driveway leading from MasonStreet,which is used by carsand taxicabs servicing Re-spondent's customers.Most guests arriving at the hotelto check in arrive by vehicle. By comparison, pedestriantraffic into and out of the hotel is substantiallyless, al-though thereis great'variation depending on time of dayand what events are occurring at the hotel.The final photographic exhibit shows a closeup viewof the portico area where union representatives werehandbilling on the day in question. [Jt. Exh. 4 is omittedfrom publication.]"Portico"meansthe coveredarea leading;from thefront steps to the front door of The Fairmont, The frontdoor is an automatic sliding-door type. The width of thefrontstepsisapproximately 12 feet and the distance be-tweenthe steps and the front doors is approximately 15feet.Betweenthe driveway and the sidewalk is a barrierthat holdsplantsand flowers. The distance from thefront steps to the barrier is approximately 20 feet.Hotel employees use a differententrancelocated onSacramentoStreet.Three other entrances, in addition tothat described above, are for hotel customers. Two ofthese do not lead to the lobbyand onedoes.None ofthem have a driveway.Having attempted to describe the locus of this dispute,I turn next to describe the actions of the parties. Thestory begins about 3 weeks prior to September 28, theday inquestion.Joseph Ault, executive officer of Local484, called Herman Wiener, Respondent's general man-ager,and informed Wiener of the Union's dispute withthe Bakers of Paris. More specifically, Ault told Wienerthat the wages and benefits paid by the Bakers of Paris 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere substandard, and that the Union might be handbill-ing at the hotel in the future.On September 28, Ault, together with Lloyd Wilkin-son, assistant business agent of Local 484, and RobertDuncan, the assistant business agent of Local 432 of theBakeryWagon Drivers & Salesmen Union, arrived atRespondent about 10 a.m. Each of the men carried withthem handbills, which read as follows:TO THE PUBLICPLEASE DO NOT PATRONIZETHIS RESTAURANT-HOTELWe are asking your cooperation to help us in alabor dispute.This restaurant-hotel uses bakeryproducts produced and delivered by a non-unionbakery, called Bakers of Paris. Its products are man-ufactured and delivered under non-union conditions.We need the support of our community to get themessage across to all employers that the public willnot accept substandard operations in San Francisco.You can help us by telling the manager of this res-taurant-hotel that youwillpatronize him againwhen he does business with fair employers who payunion wages and conditions.Thank you,TEAMSTERS LOCAL 484The three union representatives positioned themselves inand around the steps leading into the main entrance. Atno time did they enter the hotel building. As various per-sons entered or exited the hotel, the union representa-tives tendered a handbill to them and said, "good morn-ing," or "would you like one of these." After 10 to 15minutes of handbilling had occurred, Salvatore Turturici,a witness at hearing, exited the hotel. An employee ofRespondent for 14 years, Turturici was at the time assist-ant chief of security, with responsibilities to protect thehotel's customers, guests, and hotel property. The partiesagreed that Turturici was Respondent's agent when headdressed the union representatives and ordered them tomove off Respondent's steps and its other property or besubject to arrest. Ault and the others complied with thisorder and went to the sidewalk shown on Joint Exhibit3.There they attempted to continue handbilling but, ac-cording to Ault, the attempt was ineffective becausemost of the vehicles entering the hotel driveway did notstop at the sidewalk. After about 30 to 45 minutes, Aultand the others stopped handbilling and left the area.Subsequently, union representatives returned to Re-spondent on several occasions in March and early April1983 to distribute handbills. The number of union repre-sentatives and the times they appeared varies. They werepermitted to handbill in the same general area on Re-spondent's property, however, where they had been onSeptember 28. Respondent tolerated this activity due tothe pending litigation before the Board. Accordingly,these later visits to Respondent's premises do not affectthe legal issue as framed by the parties on September 28.I turn now to discuss and decide this issue.B. Analysis and Conclusions1.Nonemployee union representatives' right ofaccess to outside private property for the purposeof handbilling publicThe balancing of a union's Section 7 rights against anemployer's rights to restrict use of his private propertyemanates from the case ofNLRB v. Babcock & WilcoxCo., 351 U.S. 105 (1965). There, the Court stated that"Accommodation between the two [rights] must be ob-tainedwith as little destruction of one as is consistentwith the maintenance of the other. (351 U.S.,at 112.)The difficulty with usingBabcock & Wilcoxas a begin-ning for the analysis in the present case is reflected in thelater case ofCentralHardware Co. v. NLRB,407 U.S.539, 544-545 (1972). There, the Court stated that "theprinciple of accommodation [between Section 7 rightsand private property rights]' is limited to labor organiza-tion campaigns, and the `yielding' of property rights itmay require is both temporary and minimal." (407 U.S.at 545.)The instant case does not involve a union organiza-tionalcampaign. Indeed,_ Respondent's employees inlarge measure are already represented by other unions-nine of them. Yet, the Union's efforts to reach the publicwith its message on handbills may be a protected activitycomparable but not equivalent to a union's right to orga-nize employees. No case appears to be directly on pointcontaining the unusual mix of facts and circumstancesfound here.4 In the absence of clear precedent, I assumewithout finding that in order to decide the issue present-ed in this case, a balancing of Section 7 interests againstprivate property rights is required. As will be reflectedbelow, however, I have modified and shortened the tra-ditional balancing test so to reflect the peculiar facts andcircumstances of the instant case.Respondent's hotel is open to members of the publicwho enter with a certain purpose, that is, to be custom-ers or guests.5 The union organizers clearly were notwithin this class of person. The General Counsel citesthe case ofMontgomeryWard & Co.,265NLRB 60(1982), for the proposition that the union organizers weremembers of the general public invited onto the premises4Respondent cites two advice memoranda from 1979 as supporting hisposition.Apparently, no complaints were issued in those cases. InNLRBv.Sears, Roebuck & Co.,421 U.S. 132, 155-159 (1975), the Supreme Courtheld, inter alia, that advice memoranda concluding that no complaintshould be filed are disclosable under the Freedom of Information Act.Not considered inSears Roebuckwas the question of what precedentialvalue, if any,,such memoranda have in an unfair labor practice proceed-ing. In light of the result reached below, it is unnecessary to determinethat question here; similarly, I need not determine whether the twoadvice memoranda cited by Respondent are factually comparable to theinstant case.5There is no claim here that Respondent's private property rightswere so diluted that its property effectively became public property ele-vated to public use Accordingly, the 1st and 14th amendments are notimplicated in this case. CompareFood & Commercial Workers v. LoganValley Plaza,391 U S. 308 (1981), and, as distinguished inCentral Hard-ware Co. v. NLRB,supra, 407 U.S. at 546-548. FAIRMONT HOTELas potential customers.6Thesteps leading into Respond-ent's hotel could be compared to the privately ownedparking lot in the case ofS.E.Nichols,200 NLRB 1130(1972).There, the union representatives distributed itshandbills both to employees and members of the public.There was no evidence that the union was engaging in aunion-organizing or recognitional campaign.According-ly, the Board affirmed the dismissal of the case.?In agreementwith the General Counsel (G.C. Br. 18),I find here that the Union's representatives were peace-ful, courteous to members of the public, and to Respond-ent's agents. I further find that the Union did not createactual security or other problems. However, I find thatpermitting nonemployees to distribute handbills on Re-spondent's outside property would create potential secu-rity or other hazardous conditions. When vehicles driveup to deposit customers or guests, there is usually adoorman to open and close car doors, to assist personsinto and out of cars, and up or down the stairs when thisisnecessary.In addition,one or more bellmen are usual-ly up the stairs near the sliding doors. On at least oneoccasion, other than when the Union was distributinghandbills, luggage was stolen from this area. It need notbe determined here whether Respondent, would be liablefor torts committed by nonemployee union representa-tives on Respondent's premises pursuant to Board order,to handbill the public about a labor dispute between theUnion and one of Respondent's suppliers. Yet, even mereexposure to attorney's fees and other costs of defendingsuch claimsis a factor weighingagainst union access inthis case.Finally, the General Counsel contends that no changein hotel procedures was required by the presence of theUnion on occasions subsequent to September 28. BecauseRespondent elected to permit the handbilling out of re-spect for the Board and its processes, however, I drawno inferences from any of the subsequent union activitynor Respondents' acquiescence.2.TheUnion's purpose in handbillingThe handbill distributed by Ault and the others hasbeen reproduced above. At the hearing, Ault testifiedthat the Union'sobjectives in distributing the handbillswere to persuade the hotel'scustomers to cease doingbusiness with it,and (on redirect examination)primarilyto advise the public about the labor dispute with theBakers of Paris.A reading of the handbill would seem toindicate that Ault's alleged primary purpose was reallyhis secondary purpose.That is, the Union desired pri-6At p. 22, fn. 17of its brief, Respondent states, "The fact that theFairmont's lobby is open to the general public for certain purposes doesnot make an order of access appropriate " Here there was no union activ-ity, in the hotel lobby Some handbills were carried into the lobby bymembers of the public and deposited in trash containers One was foundon the floor.If Respondent substitutesfor "lobby," itssteps and porticoarea, I would agree with and accept the argument because property doesnot lose its private character merely because the public is generally invit-ed to use it for a designated purpose.LloydCorp v.Tanner,407 U S 551(1972)7Thehandbills stated that in a prior case the Board had found re-spondent guilty of violating Federal law and had ordered it to stop theunlawful activity and reinstate two employees who had been unlawfullyfired.147manlythat the hotel'scustomers cease doing businesswith it while the hotel dealt with the Bakers of Paris.The GeneralCounsel contends(G.C. Br.14) that thepublicity proviso to Section 8(b)(4) permits the activityin question here.The provision expressly shelters fromthe prescription of Section8(b)(4),[P]ublicity,other than picketing,for thepurpose oftruthfullyadvising the public,including consumersand members of a labor organization,that a productor products are produced by anemployer withwhom the labor organization has a primary disputeand are distributed by another employer ... .I assume for purposes of this case that the Union has aprimary dispute with the Bakers of Paris and assume fur-ther that the handbill in this casetruthfullyadvised thepublic of that labor dispute.8To the extentthat thepublicityproviso quoted abovecreates Section 7 rights,the rights are entitled to lessorprotectionthan thosefor organizing'or recognition. ThatSection 7 rights are not all of equal stature has been rec-ognized by the Board in a recent case.InMontgomeryWard & Co.,265 NLRB 60 (1982),the Board affirmedthe ruling of an administrative law judgethat the unionhad a right to handbill on the premisesof Respondent'sretail store although the union had a primary disputewith another employer,because the record showed anabsence ofeffectivealternativemeans of reaching thepublic.The Board also held,... in reaching these conclusions,we find it unnec-essary to consider,and wedo not,adopt,the Ad-ministrative Law Judge's extensive analysis and hisresultantfindingsthat consumer-directedboycottpicketing, area standards picketing,organizationalactivity, and primary economicactivityare Section7 rights ofequal nature and strength.The Supreme Court has also cautioned,"the locus ofthat accommodation, [between Section7 and privateproperty rights]however, may fall at differing pointsalong the spectrum depending on the nature and strengthof therespective Section 7 rights and privatepropertyrights asserted in any given context."9In another case,the SupremeCourt hascontinued its theme that Section7 rights are not all of equal weight.The Courtopined:Several factors make the argument for protectionof trespassory area-standards picketing as a cate-gory of conduct less compelling than that for tre-spassory organizational solicitation. 10Thus,based on the inferencesthatflow from the handbilland the Union's announced objectives for distributing the8Handbilling isclearly an activitymeant to be protectedwithin thepublicity proviso.Teamsters Local 537 (Lohmar Sales),132NLRl3 901(1961).The deterrence of Respondent's customers,if any, as a result ofthe Union's handbilling in this case will have to be tolerated because ofthe (Congress') concern for freedom of speech R. Gorman, Labor Lawat 261(1977).9Hudgens a NLRB,424 U S. 597, 522 (1976).10 Sears, Roebuck & Co. v. Carpenters,436 U.S 180, 206 fn. 42 (1978) 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandbill-all protected under the publicity provisions, Ifind that the Union has no right to handbill on Respond-ent's premises."This conclusion is not affected by the case ofMont-gomeryWard & Co.,supra, 265 NLRB 60. To say thatthe General Counsel views this case as important wouldsurely understate the fact. I count 10 citations of the casebetween pages 15 and 21 of the General Counsel's brief.Unfortunately, Respondentmentionsthe case not at all.Perhaps the most telling citation ofMontgomery Ward &Co., occurs at 265 NLRB 21 fn. 4, where the GeneralCounsel candidly recognizes thatMontgomeryWard &Co., could be distinguished from the instant case becausethe primary dispute there concerned economic strike ac-tivity as opposed to the (assumed) area standards disputebetween the Bakers of Paris and the Union. The GeneralCounsel goes on to citeGiant Food Markets, 241NLRB727, 728 (1979), enf. denied, 633 F.2d 18 (6th Cir. 1980),for the proposition that area standards picketing is a pro-tected Section 7 right similar to organizing and economicstrike activity.As noted above, however, the Board inMontgomeryWard & Co.,has left this an open ques-tion. 12The General Counsel inadvertently forgot to add thatinMontgomeryWard & Co.,the persons attempting tohandbill on Respondent's property were the striking em-ployees of the primary employer. These strikers were ex-ercising a right to follow the struck product pursuant toNLRB v. Fruit & Vegetable Packers Local 760 (TreeFruits),377 U.S. 58 (1964). The difference betweenTreeFruitswhen the Union desired patrons of the neutral notto purchase the struck product and the instant case,when the Union desired patrons of the neutral not to pa-tronize the hotel at all, while it did business with theBakers of Paris, is so striking that I find thatMontgomeryWard & Co.,does not apply to the instant case.In sum, I will recommend that this case be dismissedbecause there is no legal basis for the nonemployee unionrepresentatives to handbill on Respondent's private prop-erty for the purpose in question. I arrive at this conclu-sion by balancing the competing interests in this case asindicated above.' 3i lCfNLRB v. Babcock & Wilcox Co.,supra; 351 U.S. 105.12Regarding the General Counsel's citation of GiantFood Markets, Ifind that her interpretation of the Board's statement is erroneous,causedin part by failing to quote the Board in total context I will do just that:Although the[area standards] picketing here is dissimilar in purposeto either the organizational activity involved inBabcock,or the pri-mary economic picketing by the employer's employees inHudgens,the Board's role is the same-to accomodate the Section 7 rights ofthe pickets with the private property rights of the pickets with theprivate property rights of the Employer. However, as the Courtpointed out inHudgens,the locus of the accommodation of theserightsmay fall at differing points along the spectrum depending onthe nature and strength of the respective Section 7 rights and privateproperty rights asserted in any given context13 In further support of my conclusion I note that Respondent's evi-dence showed a consistent policy of not permitting unions to picket ordemonstrate on its property. Indeed, there is no evidence that Respond-ent allowed solicitation on its property,for union or nonunion purposes.In addition,Inote no evidence of other unfair labor practices whichmight place the instant dispute in a different context.3.The Union's accessto reasonably effectivealternative means of communication with the publicI am convinced that it is unnecessary to determine thisissue becauseunder the facts and circumstances of thiscase,` the law does not permit the Union to handbill onprivate property without the owner's permission. In theevent I have erred in this conclusion I make these addi-tional findingsto avoid a possible remand.First, I note that the General Counsel has the burdenof proof to show lack of effective alternative meansbefore handbilling on private property. With one excep-tion,the General Counsel relied on union representativesas witnessesto show that they could not handbill effec-tively from the sidewalk. Before briefly reviewing thistestimony, I turn to alternative means of communicatingwith the public. One authoritymentionsuse of themedia, such as newspapers, radio, or television.14 Thesemethods would not be effective here becauseI reason-ably assumethat most of the hotel'sguestsare not situat-ed locally. Accordingly, the media'smessagewould notlikely reach the public, if at all, until after they had al-ready checked into the hotel. Once there, I furtherassume that most persons would be less likely to changehotels, than if themessagereached them before theychecked in.Similarly, the Union's handbilling of pedestrians, outfor a walk after checking into a hotel, would not likelybe effective, for the same reason indicated above.As noted above, most persons arriving to register atthe, hotel arrive by vehicle. Accordingly, the question-becomes whether the Union can effectively reach thepublic from the sidewalk under the circumstancespresent -in this case. Respondent contends (Br. 32 fn. 28),that-the Union could changeitsmessageso that picket-ing wouldbe legalunderTree Fruits.For example, if thepicket signs read, "Please do not purchase bakery goodssupplied by the Bakers of Paris because employees workunder substandard conditions," the Union could picket.Because thepublic could not distinguish the products ofBakers-of Paris from those baked by Respondent's em-ployees, it is difficult to see how this tactic could be ef-fective.The,suggestion must be rejected as totally lack-ing in merit.Finally, the Union could attempt to handbill from thesidewalk to reach the public before they registered at thehotel. The General Counsel presented evidence not onlyfrom the Union's agents,but also froma taxidriver whohad substantialexperienceboth picking up and droppingoff guests at the hotel. Thesewitnessestestified' thatmostvehicles did not stop at the sidewalk as they pulled intoRespondent's driveway. Again, I must conclude that thisalternativemethod of reaching the public would not beeffective.In conclusion, I find that if the balancing of competinginterestsin this case includes determining whether rea-sonable, effective, alternativemeans of communicatingwith the public, then the pendulum swings' toward theGeneral Counsel.15 Becauseof my earlier analysis, how-14 R. Gorman,Labor Law,supra at 261is Yet, even here on final balance of all relevant factors, and weighingthe totality of the evidence, I would still find for Respondent FAIRMONT HOTELever, this determination is superfluous. Again, I must rec-ommend dismissal.16CONCLUSIONS OF LAW1.The Respondent, Fairmont Hotel Company d/b/aThe Fairmont Hotel, is an employer within the meaningof Section 2(2) of the Act, engaged in commerce, and inan industry affecting commerce, within the meaning ofSection 2(6) and (7) of the Act.IB In reachingmy decisionin this case,I read,considered, and, in part,was guided by the case ofD'Alessandro's Inc.,19-CA-14993,a case au-thored by Judge William J Pannier,III, onApril 28, 1983 I am advisedadministratively that this case is now pending before the Board on excep-tions of the General Counsel. The issue inD'Alessandro's, Inc.,concernsthe right of a union to picket and handbill on the private property of anemployer, while asking the public not to patronize the employer becauseitwas nonunion,when the unionhad no organizationalnor area standardobjectives.BecauseD'Alessandro's, "Inc ,isnot readily available, I willsend by separate cover a copy of this decision to all parties of record1492.The Union,Bakery Wagon Drivers and SalesmenLocal 484,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, is alabor organization within the meaning of Section 2(5) ofthe Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law, andon the entire record,I issue the following recommend-ed"ORDERIt is ordered that the complaint be dismissed in its en-tirety.17 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.